Citation Nr: 0736610	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-31 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypersomnia.

2.  Entitlement to an initial compensable disability 
evaluation for mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from July to September 1984 
and from May 1989 to May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, D.C., that granted in pertinent part the 
veteran's claim for service connection for mitral valve 
prolapse (MVP), assigning a zero percent disability 
evaluation effective May 31, 2003 (the day after the date of 
the veteran's discharge from active service), and denied the 
veteran's claim for service connection for hypersomnia.  The 
veteran disagreed with this decision in October 2003, seeking 
an initial compensable disability evaluation for MVP and 
service connection for hypersomnia.  He perfected a timely 
appeal in August 2004 and requested a videoconference Board 
hearing, which was held in June 2007 before the undersigned 
Acting Veterans Law Judge.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The issue of entitlement to service connection for 
hypersomnia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

The veteran's mitral valve prolapse is manifested by normal 
left ventricular systolic function, a normal ejection 
fraction, and a workload of 6 metabolic equivalents (METs).  
There is no clinical evidence of dyspnea, fatigue, angina, 
dizziness, syncope, continuous need for medication, 
functional impairment, congestive heart failure, 
cardiomegaly, or cor pulmonale.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation 
for mitral valve prolapse have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code 7000 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The claim on appeal is a "downstream" element of the RO's 
grant of service connection in the September 2003 rating 
decision.  For such downstream issues, notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in 
cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  VA provided the appellant with pre-adjudication 
notice in June 2003 and additional notice in March 2004, 
subsequent to the initial adjudication.  VA also provided the 
appellant with notice of the Dingess requirements in March 
2006.  Although complete content-complying notice was 
provided after the September 2003 RO decision that is the 
subject of the current appeal, the claimant has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  To the extent 
Dingess requires more extensive notice as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim herein 
is being denied, such matters are moot.  In any event, 
however, the March 2006 letter included the provisions of the 
Dingess case. 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the appellant's claims file; the 
appellant has not contended otherwise.  The appellant also 
was afforded the opportunity to give testimony before the 
Board.    

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Higher Initial Rating for Mitral Valve Prolapse

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, as noted, where the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson, supra.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2007). All reasonable doubt is 
resolved in the veteran's favor. 38 C.F.R. § 4.3 (2007).

The veteran's service-connected mitral valve prolapse (MVP) 
has been rated as analogous to the criteria for valvular 
heart disease found at 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7000.  See 38 C.F.R. § 4.20.

Under DC 7000, an evaluation of 10 percent disabling is 
available when a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or continuous medication is required.  

The next higher evaluation of 30 percent disabling is 
available when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  

An evaluation of 60 percent disabling is available when there 
is more than 1 episode of acute congestive heart failure in 
the past year or a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  

The maximum evaluation of 100 percent disabling is available 
for chronic congestive heart failure or a workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 100 percent evaluation 
also is available during active infection with valvular heart 
damage and for three months following cessation of therapy 
for the active infection.  38 C.F.R. § 4.104, DC 7000 (2007).

Note (1) to § 4.104 states that cor pulmonale, which is a 
form of secondary heart disease, should be evaluated as part 
of the pulmonary condition that causes it.  Note (2) to 
§ 4.104 states that one MET is the energy cost of standing 
quietly at rest and represents an oxygen update of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medial reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
support by specific examples, such as slow stair climbing or 
shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Notes 
(1) and (2) (2007).

In this case, the veteran's service-connected MVP has been 
evaluated as zero percent disabling under 38 C.F.R. § 4.104, 
DC 7000, throughout the appeal period.  

The veteran's service medical records show that he was 
diagnosed with minimal MVP without insufficiency in March 
1993.  In April 1994, it was noted that this condition was 
stable and did not pose a threat to the veteran's in-service 
aviation duties.  In August 1994, it was noted that the 
veteran's MVP was asymptomatic.  An echocardiogram in August 
1999 did not show MVP.  At that time, an exercise stress test 
showed a workload of 17.2 METs, which the in-service examiner 
considered normal.  An in-service diagnosis of MVP was noted 
at the veteran's separation physical examination in April 
2002.

On VA examination in August 2003, the veteran denied 
experiencing angina, shortness of breath, fatigue, dizziness, 
syncope, or congestive heart failure as a result of MVP, 
although his symptoms occurred constantly.  He had no 
functional impairment as a result of MVP; it did not result 
in any time lost from work.  Physical examination of the 
veteran's heart showed a mid-systolic click without a murmur 
and no evidence of congestive heart failure, cardiomegaly, or 
cor pulmonale.  An electrocardiogram was normal.  The VA 
examiner stated that the veteran needed an echocardiogram 
(ECG) to confirm the MVP and the extent of this disease; an 
ECG was still pending at the time of this examination.  Based 
on the clinical examination, the VA examiner estimated the 
veteran's workload at 8 METs or more, and noted the veteran 
fits into a classification of "no restrictions."  The 
diagnoses included MVP.

In an addendum to the August 2003 VA examination report, 
dated later in August 2003, the VA examiner concluded that 
the veteran's ECG showed normal left ventricular systolic 
function, a normal ejection fraction of 71 percent, a dilated 
aortic root, trace tricuspid and pulmonary regurgitation, and 
the METs were about 6.  The VA examiner stated that this was 
a normal ECG, except for mild right sided valve 
regurgitation.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial compensable 
disability evaluation for mitral valve prolapse (MVP).  The 
veteran was diagnosed with MVP in March 1993 while on active 
service; however, this disease was stable in April 1994, 
asymptomatic in August 1994, and not present on ECG in April 
1999.  At that time, his METs were 17.2 which was a normal 
workload.  The post-service medical evidence shows that the 
veteran's service-connected MVP has not resulted in angina, 
shortness of breath, fatigue, dizziness, syncope, congestive 
heart failure, or any functional impairment or loss of work 
time.  Although the VA examiner estimated the veteran's METs 
as 8 without the benefit of an ECG, this workload estimate 
was not based on specific examples of a level of activity 
that resulted in dyspnea, fatigue, angina, dizziness, or 
syncope.  See 38 C.F.R. § 4.104, Notes (1) and (2) (2007).  
And a subsequent ECG completed as part of the veteran's 
August 2003 VA examination showed that his METs were 6.  The 
veteran's METs were lower on VA examination than they had 
been during active service; however, his service-connected 
MVP has never resulted in angina, shortness of breath, 
fatigue, dizziness, syncope, the need for continuous 
medication or congestive heart failure.  Although the veteran 
has asserted that the August 2003 VA examination was 
inadequate because it did not include METs, a review of this 
examination report and its addendum clearly shows that an ECG 
was performed and relevant results (METs) were obtained.

In summary, the zero percent evaluation for MVP appropriately 
compensates the veteran for the level of disability that he 
has experienced since he filed his service connection claim.  
See Fenderson, supra.  Hence, consideration of higher initial 
or staged ratings is not warranted.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b).  However, there is no 
approximate balance of positive and negative evidence that 
otherwise warrants a more favorable decision.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable disability evaluation 
for mitral valve prolapse is denied.


REMAND

As noted, the veteran seeks service connection for 
hypersomnia.  Specifically, he testified at his June 2007 
videoconference Board hearing that his claimed idiopathic 
hypersomnia was separate from his service-connected 
obstructive sleep apnea.  A review of the claims file shows 
in-service treatment for hypersomnolence in connection with 
treatment for obstructive sleep apnea.  The August 2003 VA 
examination also contains a diagnosis of hypersomnia.  
However, there is no medical opinion in the claims file on 
whether the veteran's currently diagnosed hypersomnia is 
related to an incident of or finding recorded during active 
service or whether the sleep disorder symptomatology 
attributable to the claimed hypersomnia can be separated from 
the symptomatology attributable to service-connected 
obstructive sleep apnea.  Thus, on remand, the RO should 
obtain an examination that includes a competent opinion 
addressing the contended causal relationship between active 
service and the veteran's hypersomnia.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The RO also should obtain the veteran's up-to-date VA and 
private treatment records.  In this regard, the Board notes 
that the veteran testified at his June 2007 videoconference 
Board hearing that he had been treated for hypersomnia in 
2005 and was currently receiving treatment for his 
hypersomnia from a private physician.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all VA and 
non-VA clinicians who have evaluated or 
treated him for hypersomnia since his 
separation from service.  Obtain 
outstanding VA treatment records that have 
not already been associated with the 
claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the current nature and likely 
etiology of the claimed hypersomnia.  The 
claims folder should be made available to 
the examiner for review.  Based on the 
examination and review of the record, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any currently diagnosed hypersomnia began 
during service or is causally linked to 
any incident or finding recorded during 
service, to include the veteran's service-
connected obstructive sleep apnea.  If 
possible without resorting to speculation, 
the examiner also should state whether any 
sleep disorder symptomatology attributable 
to the veteran's claimed idiopathic 
hypersomnia can be separated from any 
symptomatology attributable to his 
service-connected obstructive sleep apnea.  

3.  Thereafter, readjudicate the claim for 
service connection for hypersomnia.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


